1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   LARRY DONNELL KING, SR.,                          )   Case No.: 1:15-cv-00414-NONE-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER DISMISSING DEFENDANTS J. CASTRO
13            v.                                           AND C. LAWLESS PURSUANT TO PARTIES’
                                                       )   STIPULATION
14                                                     )
     M.D. BITER, et al.,
                                                       )   (ECF No. 105)
15                    Defendants.                      )
                                                       )
16                                                     )

17            Plaintiff Larry Donnell King, Sr. is appearing in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            On April 1, 2020, the parties filed a stipulation to voluntarily dismiss Defendants J. Castro and

20   C. Lawless pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Accordingly, pursuant to the

21   parties’ stipulation, Defendants J. Castro and C. Lawless are HEREBY DISMISSED from the action.

22
23   IT IS SO ORDERED.

24   Dated:        April 2, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
